FILED JULY 15, 2020
                                                                   CLERK OF THE SUPREME COURT
                                                                     STATE OF NORTH DAKOTA



                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                  2021 ND 130

In the Matter of the Vacancy in Judgeship No. 9, with Chambers in Mandan,
South Central Judicial District

                                  No. 20210177

Per Curiam.

[¶1] On June 24, 2021, Governor Doug Burgum notified the Supreme Court
of the retirement of the Honorable John W. Grinsteiner as Judge of the District
Court, with chambers in Mandan, South Central Judicial District effective
August 20, 2021. Judge Grinsteiner’s retirement creates a vacancy under
N.D.C.C. § 27-05-02.1.

[¶2] Under N.D.C.C. § 27-05-02.1, within 90 days of receiving notice of a
vacancy, this Court is required to review judicial vacancies and determine
whether the office is necessary for effective judicial administration. This Court
may, consistent with that determination, order a vacancy filled, order the
vacant office transferred to another judicial district in which an additional
judge is necessary, or abolish a vacant judicial office with or without a transfer.

[¶3] Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with
attorneys and judges and other interested persons in the South Central
Judicial District was posted on the website of the Supreme Court June 25,
2021, regarding the vacancy created by Judge Grinsteiner’s resignation of
Judgeship 9. Notice was also electronically provided to all presiding judges of
the state. Written comments on the vacancy were received through July 12,
2021. This procedure is sufficient for purposes of the consultation required
under N.D.C.C. § 27-05-02.1.

[¶4] Judge Grinsteiner submitted a comment in favor of retaining the
judgeship in its current location. No comments or petitions were received to

                                        1
relocate or abolish this judgeship. On July 9, 2021, the South Central Judicial
District filed a report containing population and caseload trends, and other
criteria identified in Section 4, N.D. Sup. Ct. Admin. R. 7.2. On July 8, 2021,
the State Court Administrator filed weighted caseload statistics for 2020 and
2021.

[¶5] The 2021 statistics submitted by the State Court Administrator were
annualized to project the total for the 2021 calendar year. The weighted
caseload statistics show that the two-year average need for judicial officers in
the South Central Judicial District remained similar at 12.51 in 2019-2020 and
12.55 in 2020-2021. The report reflects a district shortage of 0.51 judicial
officers based on the 2019-2020 two-year average.               The State Court
Administrator anticipates a 1,632 increase of total filings in the judicial district
due to an increase in felony, administrative traffic, and misdemeanor cases.

[¶6] The South Central Judicial District is comprised of Burleigh, Emmons,
Grant, McLean, Mercer, Morton, Oliver, Sioux, and Sheridan counties, with
seven judges chambered in Bismarck, two judges chambered in Mandan, and
one judge chambered in Washburn. The judicial district has two judicial
referees in Bismarck. According to the district’s report, Judgeship No. 9 is
responsible for an equal share of the civil and criminal caseload in this district.
The population in the judicial district was 157,646 in 2019. The 2020 U.S.
Census Bureau data was not posted at the time the report was filed. The
judicial district experienced a 23% population growth since 2000, and more
than 80 percent of the population for the judicial district resides in Burleigh
and Morton Counties. The total case filings for the district decreased slightly
in 2020, which temporarily reduced the need for judicial officers. The
annualized statistics provided by the State Court Administrator project the
caseload to increase in 2021 to the 2019 level. Caseload trends project felony
filings to increase 60.3 percent in 2021. Caseload trends project civil case
filings to decrease 11.6 percent in 2021.

[¶7] Under the criteria of Section 4, N.D. Sup. Ct. Admin. R. 7.2, the Court
considered all submissions received by the Court and its own administrative
records on state-wide weighted caseload data.


                                         2
[¶8] Based on the record before us, this Court determines the office is
necessary for effective judicial administration in the South Central Judicial
District.

[¶9] IT IS HEREBY ORDERED, that Judgeship No. 9 at Mandan, South
Central Judicial District, be filled in the manner provided by N.D.C.C. Chapter
27-25.

[¶10] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                      3